DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papadatos, WO 2017/139832 in view of Sighinolfi, US 2018/0291640.
Regarding claim 1:
Papadatos discloses a tile levelling device (10) comprising: 
a base (52) having a substantially planar top surface configured for receiving and engaging an underside of a tile (12) to maintain the tile in a substantially horizontal orientation and a bottom surface for being positioned on an underlying surface; 
an upwardly extending stem (68) that is breakably or frangibly attached to the base, the stem including an upper portion (82) for receiving an impact to break away the stem from the base and a lower portion (18) for breakable attachment to the base wherein an opening (78) is provided in the lower portion of the stem for receiving a wedge (100) and wherein the lower portion of the stem further comprises: a connecting portion (76) for connecting the stem with the top surface of the base; and a bridging portion (lower stem 70a) extending between the connecting portion and the upper portion; wherein a thickness of the connecting portion is less than a thickness of the bridging portion and wherein the connecting portion comprises a tapered thickness (refer to Fig. 7), the thickness being measured in a transverse direction relative to a plane that is parallel to the widest surface of the upwardly extending stem, wherein the thickness of the connecting portion gradually decreases in a downward direction to be frangibly or breakably attached to the substantially planar top surface of the base.
Papadatos does not expressly disclose wherein the thickness of the connecting portion gradually decreases in a downward direction all the way to the top surface of the base whereby a thinnest portion of the connecting portion is located at the substantially planar top surface of the base to be frangibly or breakably attached to the substantially planar top surface of the base.
Sighinolfi discloses a tile levelling device comprising: a connecting portion (313), wherein a thickness of the connecting portion gradually decreases in a downward direction all the way to the top surface (222) of the base whereby a thinnest portion (R1) of the connecting portion is located at the substantially planar top surface of the base to be frangibly or breakably attached to the substantially planar top surface of the base. Para. [112] of Sighinolfi specifies, “The third distance d3 is substantially equal to or slightly greater than the second distance d2.” Substantially equal distances for d2 and d3 provide for the thinnest portion (R1) being located at the substantially planar top surface.

    PNG
    media_image1.png
    497
    918
    media_image1.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the frangible stem attachment of Sighinolfi for that of Papadatos in order to make separation of the bridge from the base efficient and simple while also making the area intended to cause the separation strong and resilient (para. 0008 of Sighinolfi).
Regarding claim 2:
Papadatos and Sighinolfi disclose wherein the length of the connecting portion is less than the length of the bridging portion.
Regarding claim 3:
Papadatos and Sighinolfi disclose wherein the height of the connecting portion is substantially less than the height of the bridging portion.
Regarding claim 4:
Papadato and Sighinolfi disclose wherein at least two of said lower portion spaced apart to provide the opening below the upper portion.
Regarding claim 6:
Papadatos and Sighinolfi disclose wherein the top surface of the base extends in between the two lower portions of the stem.
Regarding claim 7:
Papadatos and Sighinolfi disclose wherein the upper portion has a thickness that is greater than the thickness of the bridging portion in the lower portions of the stem (refer to Figs. 9-10 of Papadatos, disclosing wherein the upper portion tapers inwardly and downwardly).
Regarding claim 12:
Papadatos and Sighinolfi disclose wherein a height of the upper portion is greater than or equal to a height of the bridging portion.
Regarding claim 13:
Papadatos and Sighinolfi disclose wherein the top surface of the base extends in between the two lower portions of the stem (refer to Fig. 5 of Papadatos).

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Papadatos, WO 2017/139832 in view of Sighinolfi, US 2018/0291640 further in view of Biec, US 2015/0308130.
Regarding claims 5 and 10:
Papadatos discloses wherein each of the bridging portions includes opposed edges extending along a length of the bridging portion but does not expressly disclose wherein the connecting portion extends downwardly and inwardly relative to the opposed edges of the bridging portion to breakably attach to the top surface of the base and wherein the bridging portion comprises one or more rounded edge portions extending from one or both of said opposed edges of the bridging portions towards the adjacently located connecting portion.
Biec discloses a tile leveling device wherein each of two bridging portions includes opposed edges extending along a length of the bridging portion wherein the connecting portion extends downwardly and inwardly relative to the opposed edges of the bridging portion to breakably attach to the top surface of the base and wherein the bridging portion comprises one or more rounded edge portions extending from one or both of said opposed edges of the bridging portions towards the adjacently located connecting portion.
At the time the invention was filed, it would have been obvious to provide a downward and inward relationship between the connecting portion and bridging portion with the rounded edge portions as suggested by Biec to the tile leveling device of Papadatos in order to weaken the connecting portion providing for ease in breakability. 


    PNG
    media_image2.png
    367
    764
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    517
    753
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    175
    420
    media_image4.png
    Greyscale

Regarding claim 11:
Papadatos does not expressly disclose a recessed channel.
Biec discloses wherein the upper portion comprises a recessed channel extending along a length of the upper portion (refer to Fig. 12c).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a recessed channel as suggested by Biec to the device of Papadatos in order to provide ease of handling and placement of the device.

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the radius plainly has a vertex above the base such that the stem is wider at the base than directly above the base in the teaching of Sighinolfi, para. 112 specifies that d2 and d3 are substantially equal. 

    PNG
    media_image1.png
    497
    918
    media_image1.png
    Greyscale

As such, the examiner finds that Sighinolfi’s disclosure provides for the thinnest portion of the stem being located on the substantially planar top surface of the base. Fig. 6 of Sighinolfi depicts the location of the thinnest portion as the other option specified in para. 0112 – “slightly greater”.
Applicant’s additional arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633